UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4791


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUN MICHAEL DUNN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:09-cr-00021-LHT-1)


Submitted:   September 15, 2010           Decided:   October 18, 2010


Before TRAXLER, Chief Judge, KING, Circuit Judge, and Jerome B.
FRIEDMAN, United States District Judge for the Eastern District
of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant.   Edward R. Ryan, United States Attorney, Charlotte,
North Carolina, Don D. Gast, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaun   Michael    Dunn    was       charged      through      the    Assimilative

Crimes Act, 18 U.S.C.A. § 13 (West 2000), with speeding to elude

arrest while riding his motorcycle on the Blue Ridge Parkway.

He    was   convicted    after    a    jury       trial    and    sentenced       to    five

months’ imprisonment and one year of supervised release.                                Dunn

appeals, arguing that the district court erred by restricting

his    cross-examination     of       the    park       ranger    who       charged     him. 1

Finding no reversible error, we affirm Dunn’s conviction.

       According to Dunn, Ranger Scheid issued a ticket on the

scene charging him with misdemeanor speeding to elude arrest.

See N.C. Gen. Stat. § 20-141.5(a).                     Two days later, Scheid filed

a criminal complaint charging Dunn with felonious speeding to

elude arrest, alleging aggravating factors to support the felony

charge.     See N.C. Gen. Stat. § 20-141.5(b).                    A few weeks later,

a federal grand jury issued an indictment charging Dunn with

felonious      speeding     to     elude          arrest        and    alleging         three

aggravating     factors:    exceeding            the    speed    limit      by   more   than

fifteen miles per hour, reckless driving, and negligent driving




       1
       Dunn initially raised two sentencing challenges as well.
Because Dunn has completed the term of imprisonment, this court
previously   granted  the  unopposed  motion  to   dismiss  the
sentencing issues as moot.



                                             2
leading      to     an   accident   causing       property    damage    in    excess   of

$1,000. 2

       On appeal, Dunn contends that the district court erred when

it refused to permit him to cross-examine Ranger Scheid about

the decision to upgrade the charges.                      Dunn argues that because

Scheid originally charged him with a misdemeanor that did not

allege aggravating factors, but then later decided to upgrade

the charges, he was entitled to cross-examine Scheid about the

charging decision in order to show possible bias or animosity

towards       Dunn.       Dunn   argues      that   the    jury     should    have    been

informed that Scheid “had escalated the charges” and that “trial

counsel should have thus been allowed to argue that this showed

bias       toward    [Dunn]   and   a   desire      to    protect    [the    ranger    who

wrecked his patrol car] and himself and shift blame for the

accident.”          Brief of Appellant at 9.               Dunn contends that the

district       court’s      refusal     to    let    him     pursue    this    line     of

questioning violated his Sixth Amendment right to confront the

witnesses against him.           We disagree.

       “The Sixth Amendment right to confrontation and the Fifth

Amendment right to due process of law require only that the

accused be permitted to introduce all relevant and admissible

       2
       One of the rangers wrecked his patrol car while trying to
stop Dunn.   The damage to the patrol car provided the factual
basis for the third aggravating factor.



                                              3
evidence.”        United States v. Powers, 59 F.3d 1460, 1470 (4th

Cir.   1995)     (internal       quotation        marks      omitted).      Thus,      “[a]

defendant’s       Sixth       Amendment       right     to     cross-examination         is

limited    to    issues       that   are     relevant     to    his   trial,     and    the

district court has broad discretion to determine which issues

are relevant.”          Id.; see also Delaware v. Van Arsdall, 475 U.S.

673, 679 (1986) (“[T]rial judges retain wide latitude . . . to

impose reasonable limits on . . . cross-examination based on

concerns     about,      among       other    things,        harassment,    prejudice,

confusion        of     the     issues,        the      witness’[s]        safety,       or

interrogation that is repetitive or only marginally relevant.”).

       In this case, the district court agreed with the government

that the cross-examination sought by Dunn was improper because

the ultimate decision to charge Dunn with a felony was made not

by Ranger Scheid, but by the prosecuting attorney, and that the

cross-examination         would       improperly          insert      questions     about

punishment into the jury’s deliberations.                          The district court

therefore refused to permit the cross-examination.

       Because the ultimate decision to indict Dunn on a felony

charge    was    made    by    an    assistant     United      States    Attorney,      not

Ranger Scheid, we cannot say that the district court abused its

discretion by concluding that Dunn’s line of questioning was not

relevant.        We likewise do not believe that the district court

abused     its    discretion         by    prohibiting         the    proposed    cross-

                                              4
examination     on   the   basis    that          it     would     improperly      raise

questions   about    punishment    in       the    jury’s        mind.      See,   e.g.,

Shannon v. United States, 512 U.S. 573, 579 (1994) (“The jury’s

function is to find the facts and to decide whether, on those

facts, the defendant is guilty of the crime charged.                        The judge,

by contrast, imposes sentence on the defendant after the jury

has   arrived   at   a   guilty    verdict.            Information       regarding   the

consequences of a verdict is therefore irrelevant to the jury’s

task.”).

      Accordingly, for the foregoing reasons, we hereby affirm

Dunn’s conviction.

                                                                              AFFIRMED




                                        5